COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Tonya Lassela Jackson v. Anthony Eugene Williams

Appellate case number:    01-12-00609-CV

Trial court case number: 04DCV139207

Trial court:              387th District Court of Fort Bend County, Texas

        On July 27, 2012, an affidavit of indigence for costs of appeal filed in this Court by
appellant Tonya Lassela Jackson was received and filed in the trial court. On July 27, 2012,
appellee filed a contest to the affidavit. However, no order sustaining the contest was signed
during the prescribed period. See TEX. R. APP. P. 20.1(i). Therefore, the allegations in the
affidavit are deemed true, and appellant is entitled to proceed without advance payment of costs.
TEX. R. APP. P. 20.1(i)(4).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

        The clerk’s and reporter’s records have been filed in this Court. Appellant’s brief is due
30 days from the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief will be due 30
days from the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: September 5, 2012